      Case 4:20-cv-03960 Document 1 Filed on 11/20/20 in TXSD Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

LAKISHA BROOKS,                                   §
                                                  §
       Plaintiff,                                 §
                                                  §
v.                                                §      Civil Action No. ____________________
                                                  §
HOME DEPOT U.S.A., INC.,                          §
                                                  §
       Defendant.                                 §


                                    NOTICE OF REMOVAL

       Defendant Home Depot U.S.A., Inc. (“Home Depot”) files this Notice of Removal pursuant

to 28 U.S.C. §§ 1441 and 1446, and in support thereof states as follows:

                      COMMENCEMENT, SERVICE, AND CONSENT

       1.      On October 20, 2020, Plaintiff Lakisha Brooks (“Plaintiff”) commenced this action

by filing her Original Petition in the 133rd Judicial District Court of Harris County, Texas. The case

is styled Cause No. 202067336, Lakisha Brooks v. Home Depot U.S.A., Inc., in the 133rd Judicial

District Court of Harris County, Texas.

       2.      Plaintiff served Home Depot on October 27, 2020. Home Depot timely filed its

answer in state court on November 13, 2020.

       3.      This Notice of Removal is filed less than one year from commencement of this

action and within thirty days after Home Depot’s receipt through service and otherwise of a copy

of the initial pleading setting forth the claim for relief upon which such action or proceeding is

based and is thus timely under 28 U.S.C. § 1446(b).




NOTICE OF REMOVAL                                                                              PAGE 1
       Case 4:20-cv-03960 Document 1 Filed on 11/20/20 in TXSD Page 2 of 5




                                     GROUNDS FOR REMOVAL

        4.       Home Depot is entitled to remove the state court action to this Court pursuant to 28

U.S.C. §§ 1332, 1441, and 1446 because this is a civil action involving an amount in controversy

exceeding $75,000, exclusive of interest and costs, between parties with diverse citizenship.

        A.       Diversity of Citizenship

        5.       There is complete diversity of citizenship between Plaintiff and Home Depot.

        6.       Plaintiff is a citizen of Texas.1

        7.       Home Depot is a Delaware corporation with its principal place of business in

Georgia.2

        B.       Amount in Controversy

        8.       In assessing whether the amount in controversy jurisdictional requirement has been

met, the Court should consider Plaintiff’s pleadings, the notice of removal, and apply “common

sense.”3 This is a personal injury case where Plaintiff claims she suffered severe and extensive

injuries due to an alleged injury that occurred while Plaintiff was working in the normal course

and scope of her duty at Home Depot. Plaintiff’s Original Petition states that she seeks monetary

relief over $200,000 but no more than $1,000,000.4 Plaintiff requests damages including, but not

limited to, her past and future medical expenses, past and future lost wages and loss of earning

capacity, past and future physical pain and mental anguish, past and future disfigurement, past and

future physical impairment, disability, limitation of activities and loss of enjoyment of life,




1
    Plaintiff’s Original Petition at ¶ 4.
2
    See Story v. Home Depot, U.S.A., Inc., No. 4:05-CV-054-A, 2005 U.S. Dist. LEXIS 10306, at *1-2 (N.D. Tex.
    May 7, 2005) (“Home Depot [is] a Delaware corporation having its principal place of business in Georgia.”).
3
    See Chapman v. Powermatic, Inc., 969 F.2d 160, 163, n.6 (5th Cir. 1992).
4
    Plaintiff’s Original Petition at ¶ 3.


NOTICE OF REMOVAL                                                                                      PAGE 2
       Case 4:20-cv-03960 Document 1 Filed on 11/20/20 in TXSD Page 3 of 5




exemplary damages interest and costs.5 Hence, an independent analysis of Plaintiff’s Original

Petition reveals that there is clearly more than $75,000 in controversy.6

                                                    VENUE

        8.       Venue lies in the United States District Court for the Southern District of Texas,

Houston Division, pursuant to 28 U.S.C. §§ 1441(a) and 1446(a) because Plaintiff filed the action

in a state court that is within this judicial district and division.

                                                    NOTICE

        9.       Home Depot will give notice of the filing of this Notice of Removal to all parties

of record pursuant to 28 U.S.C. § 1446(d). Home Depot will also file with the clerk of the state

court and will serve upon Plaintiff’s counsel a notice of the filing of this Notice of Removal.

                                               JURY DEMAND

        10.      Plaintiff did not request a jury in her Original Petition.

                               EXHIBITS TO NOTICE OF REMOVAL

        11.      Pursuant to 28 U.S.C. § 1446(a) and Local Rule 81, attached to this Notice is an

index of all matters being filed with this Notice, which includes the following documents:

                 A.       Plaintiff’s Original Petition and Request for Disclosure– Exhibit A

                 B.       Return of Service – Exhibit B

                 C.       Defendant Home Depot U.S.A., Inc.’s Original Answer and Affirmative
                          Defenses – Exhibit C

                 D.       Docket Sheet – Exhibit D

                 E.       Counsel of Record – Exhibit E



5
    Plaintiff’s Original Petition at ¶ 13 and Prayer.
6
    De Aguilar v. Boeing Co., 47 F.3d 1404, 1412–13 (5th Cir. 1995), cert. denied, 516 U.S. 865 (“In [Texas], a
    plaintiff, in a case for unliquidated damages, cannot, absent a further showing, avoid removal . . . where
    defendants are able to show that it is facially apparent that the amount in controversy exceeds [$75,000].”); see
    also e.g., Manguno v. Prudential Prop. & Cas. Ins. Co., 276 F.3d 720, 724 (5th Cir. 2002).


NOTICE OF REMOVAL                                                                                            PAGE 3
      Case 4:20-cv-03960 Document 1 Filed on 11/20/20 in TXSD Page 4 of 5




                                            PRAYER

       WHEREFORE, Defendant Home Depot U.S.A., Inc., pursuant to the statutes cited herein

and in conformity with the requirements set forth in 28 U.S.C. § 1446, removes this action from

the 133rd Judicial District Court of Harris County, Texas to this Court.

                                              Respectfully submitted,

                                              By: /s/ Jason R. Bernhardt
                                                 Jason R. Bernhardt
                                                 State Bar No. 24045488
                                                 Southern Dist. No. 566787
                                                 jbernhardt@winstead.com
                                                 Katie M. Banks
                                                 State Bar No. 24092114
                                                 Southern Dist. No. 2516169
                                                 kbanks@winstead.com
                                                 WINSTEAD PC
                                                 600 Travis, Suite 5200
                                                 Houston, Texas 77002
                                                 (713) 650-8400
                                                 (713) 650-2400 (Fax)

                                                  ATTORNEYS FOR DEFENDANT




NOTICE OF REMOVAL                                                                       PAGE 4
      Case 4:20-cv-03960 Document 1 Filed on 11/20/20 in TXSD Page 5 of 5




                               CERTIFICATE OF SERVICE

        I hereby certify that on November 20, 2020, a true and correct copy of the foregoing was
electronically served on:

       Clement Wehner
       State Bar No. 24106560
       Cristobal M. Galindo
       State Bar No. 24026128
       4151 Southwest Freeway Suite 602
       Houston, TX 77027
       713-228-3030
       713-228-3003
       service@galindolaw.com

       ATTORNEYS FOR PLAINTIFF




                                               /s/Jason R. Bernhardt
                                               Jason R. Bernhardt




NOTICE OF REMOVAL                                                                        PAGE 5
